Title: To Thomas Jefferson from James Currie, 27 November 1789
From: Currie, James
To: Jefferson, Thomas



Honble Sir
East Wood 27th Novr. 1789 Princess Anne

Yesterday I had the pleasure of hearing of your arrival at Norfolk; and would have immediately done myself the honor to Wait upon you had I not been prevented of that pleasure by an inflamed throat and the badness of the Weather. To day the inflammation is rather better but with difficulty now can swallow. Thrice wellcome my honorable and very dear friend to your native and where universal applause of your past conduct and honors worthy of your acceptance (I hope) await you. I wish to know if you please when you leave Norfolk that I may (if possible) have the honor of an interview with you; I have a carriage and horses at Hampton very much at your service to carry you and your lovely Daughters up the Country where you wish to go. If you mean to go by land, I beg your acceptance of them, with my most respectfull compliments to the young Ladies and in hopes of a note from you ⅌ bearer signifying your acceptance of the Carriage and horses. I am (till we meet) my dear Sir Yr Most Obt. & V. H. Servt.,

Jas Currie

